*956The defendant’s sole contention on this appeal is that the People failed to present legally sufficient evidence of his guilt of burglary' in the second degree. Contrary to the defendant’s contention, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), it was legally sufficient to establish that the subject house was a “[d] welling” within the meaning of Penal Law § 140.00 (3) (see Penal Law § 140.25 [2]; People v Barney, 99 NY2d 367, 371-372 [2003]; People v Henry, 64 AD3d 804, 805 [2009]; People v Montgomery, 1 AD3d 984, 984 [2003]; People v Abarrategui, 306 AD2d 20, 21 [2003]; People v Sheirod, 124 AD2d 14, 17-18 [1987]; see also People v Cummings, 16 NY3d 784 [2011], cert denied 565 US —, 132 S Ct 203 [2011]; cf. People v Quattlebaum, 91 NY2d 744, 748 [1998]; People v Lowe, 284 AD2d 413, 414 [2001]). Dillon, J.E, Eng, Belen and Austin, JJ., concur.